USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 1 of 8


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

TRACIE CARTER,                                  )
                                                )
                    Plaintiff,                  )
                                                )
      vs.                                       )      2:19CV438-PPS/JPK
                                                )
ARGENT JOURNEY SENIOR LIVING OF                 )
MERRILLVILLE, LLC, PARKSIDE                     )
MANAGEMENT SERVICES, LLC, and                   )
JOURNEY SENIOR LIVING, LLC,                     )
                                                )
                    Defendants.                 )


                                 OPINION AND ORDER

      Tracie Carter claims that her former employer discriminated against her in

violation of the Americans with Disabilities Act, the Family and Medical Leave Act, 42

U.S.C. §1981, and Title VII of the Civil Rights Act of 1964. [DE 24.] There was some

initial confusion on who the proper defendant should be but it appears to have now

been sorted out in Carter’s third amended complaint where she names three companies

as defendants. [DE 24 at ¶¶4-6.] Carter alleges that she began working for defendants

Argent Journey Senior Living of Merrillville and Journey Senior Living in 2016. [Id. at

¶7.] Defendant Parkside’s role is allegedly that it “was retained to assume the

management of Journey Senior Living” in October 2018.

      Parkside has filed a motion to dismiss principally on the grounds that it was not

timely sued within the 90-day limitation period applicable to claims under the ADA

and Title VII. For both ADA and Title VII claims, a plaintiff must bring an action
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 2 of 8


against a defendant within 90 days of her receipt of the EEOC’s right-to-sue notice. 42

U.S.C. §2000e-5(f)(1); Lee v. Cook County, Ill., 635 F.3d 969, 971 (7th Cir. 2011); Lloyd v.

Swifty Transp. Inc., 552 F.3d 594, 600 (7th Cir. 2009). It is undisputed that plaintiff

received her right-to-sue notice on August 29, 2019. [DE 24 at ¶2; DE 39 at 3.] The 90-

day period expired on November 27, 2019. Carter’s third amended complaint adding

Parkside as a defendant was submitted to the court on January 27, 2020, and she was

not granted leave to file that amended pleading until February 6, 2020. [DE 24, 23.]

Either of those dates is well beyond the November 27 deadline.1

        Carter argues that the addition of Parkside was timely under the “relation back”

doctrine of Fed.R.Civ.P. 15(c)(1)(B). Whether that provision applies depends on

whether “the amendment changes the party or the naming of the party against whom a

claim is asserted” and “if, within the period provided by Rule 4(m) for serving the

summons and complaint, [Parkside] (i) received such notice of the action that it will not

be prejudiced in defending on the merits; and (ii) knew or should have known that the

action would have been brought against it, but for a mistake concerning the proper

party’s identity.”

        The Supreme Court’s decision in Krupski v. Costa Crociere S,p.A., 560 U.S. 538

(2010), corrected some misinterpretations of the relation back standards. Following



   1
     On January 23, 2020, Carter had lodged an amended complaint naming only Parkside as a
defendant. [DE 11.] Later the same day, Carter lodged a second amended complaint naming both
Parkside and Argent Journey as defendants. [DE 12.] Both of these pleadings were stricken by Judge
Kolar for failure to comply with Fed.R.Civ.P. 15. [DE 14.] Neither of these complaints would have been
timely within the November 27 deadline either.

                                                   2
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 3 of 8


Krupski, the Seventh Circuit has instructed district courts in the application of the

doctrine:

       The only two inquiries that the district court is now permitted to make in
       deciding whether an amended complaint relates back to the date of the
       original one are, first, whether the defendant who is sought to be added
       by the amendment knew or should have known that the plaintiff, had it
       not been for a mistake, would have sued him instead or in addition to
       suing the named defendant; and second, whether, even if so, the delay in
       the plaintiff’s discovering his mistake impaired the new defendant’s
       ability to defend himself.

Joseph v. Elan Motorsports Technologies Racing Corp., 638 F.3d 555, 559-60 (7th Cir. 2011).

This standard is readily met here.

       First, Parkside’s relationship with Journey supports the conclusion that Parkside

was aware of the lawsuit and well knew it should have been sued but inadvertently

wasn’t. As Carter points out, Journey and Parkside were acting in concert throughout

the administrative process. Indeed, Parkside defended Carter’s EEOC complaint even

though the EEOC complaint was filed against Journey. As Carter points out, “Parkside

and Journey have the same address. Parkside is the managing company of Journey.”

[DE 48 at 6.] Carter’s EEOC charge named “Journey Senior Living of Merrillville” as

her employer. [DE 48-1 at 1.] An Employer Statement of Position was filed with the

EEOC on behalf of respondent Journey Senior Living. [DE 48-2 at 1.] And the

Introduction explains the shifting of management at the facility where Carter was

employed. This goes a long way in providing an explanation for Carter’s original

confusion about the defendants necessary to name in her lawsuit.



                                              3
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 4 of 8


       According to the Employer Statement, Carter was hired in 2016 and “employed

by Journey Senior Living, LLC, the third party management company that operated and

managed Journey Senior Living of Merrillville.” [Id.] But “[i]n July 2018, Journey Senior

Living, LLC was terminated as manager of the JSL and following a transition of

management duties ending on October 15, 2018, Carter was employed with Parkside

Management Services, LLC, the third party management company that was retained to

assume the management of JSL.” [Id.] The statement was verified and signed by Mark

Matthews as President of Argent Journey Senior Living, and also by Todd Miller on

behalf of Parkside Management Services, LLC, which was identified as “Manager and

Former Employer of Complainant.” [DE 48-2 at 7.]

       In light of this background, Parkside’s assertion that Journey Senior Living of

Merrillville is “an entity that has no affiliation with Parkside” is nothing short of

astonishing. At best, it’s a textbook case of someone playing fast and loose with the

facts. [DE 50 at 1.] And then, to make matters worse, Parkside’s reply brief goes on to

invoke outmoded Seventh Circuit caselaw preceding and impliedly overruled by the

relation back teachings of Krupski and Joseph. [DE 50 at 2, citing Hall v. Norfolk S. Ry. Co.,

469 F.3d 590, 596 (7th Cir. 2006). See Herrera v. Cleveland, No. 18 C 6846, 2020 WL 1548954,

at *2 (N.D.Ill. April 1, 2020) (observing that Hall is inconsistent with Krupski).]

       The record of the EEOC proceedings is enough to demonstrate that Parkside

“knew or should have known that the action would have been brought against it, but

for a mistake concerning the proper party’s identity.” Rule 15(c)(1)(C)(ii). Parkside’s


                                              4
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 5 of 8


simplistic focus on how unspecified mail was addressed and received is beside the

point. [DE 50 at 2-3.] Parkside’s participation in the EEOC proceedings, in which it

identified itself as Carter’s employer, provided the awareness the relation-back rule

requires. An unsuccessful charge of discrimination with the EEOC is a precursor to a

lawsuit, and it is entirely implausible that after its involvement before the EEOC and

given its role managing the Journey Senior Living facility, Parkside would not have

become aware when Carter brought suit against Journey Senior Living of Merrillville

based on the same allegations. And that knowledge was likely nearly simultaneous

with Journey’s own awareness of the lawsuit, so that Parkside’s notice was in time to

meet the requirement of Rule 15(c)(1)(C). Parkside is also unable to demonstrate any

impairment in its ability to defend itself attributable to the brief delay in being named

as a defendant, the second requirement under the relation back doctrine. In sum, the

relation-back doctrine defeats Parkside’s argument that it was not timely sued under

Title VII and the ADA.

       Parkside next challenges the pleading sufficiency of Carter’s race discrimination

claim under 42 U.S.C. §1981, arguing that Carter “does not allege she was prevented

from making or enforcing any contract because of her race.” [DE 39 at 4.] Section 1981

prohibits race discrimination in the making, enforcing and terminating of contracts. It

has long been interpreted to encompass employment discrimination based on race.

Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 459-60 (1975) (“it is well settled

among the federal Courts of Appeals – and we now join them – that §1981 affords a


                                              5
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 6 of 8


federal remedy against discrimination in private employment on the basis of race”).

“Section 1981 protects employees with contracts for a specified duration as well as at-

will employees.” Pulliam v. General Motors, 354 F.Supp.2d 874, 879 (W.D.Wisc. 2005),

citing Walker v. Abbott Laboratories, 340 F.3d 471, 478 (7th Cir. 2003). Parkside’s argument

fails.

         Perhaps recognizing that its “contract” argument about §1981 is a non-starter,

Parkside pivots in its reply to make a different argument, namely that Carter has failed

to allege sufficient facts to support a race discrimination claim. [DE 50 at 5.] This

argument can be rejected both for coming too late (appearing for the first time in

Parkside’s reply) and on its merits. Fed.R.Civ.P. 8(a)(2) requires only a “short and plain

statement of the claim.” Carter’s Third Amended Complaint expressly alleges that her

employment “was terminated due to her race.” [DE 24 at ¶31.] The Supreme Court has

held that “the Federal Rules do not contain a heightened pleading standard for

employment discrimination suits.” Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 515 (2002).

Also, “an employment discrimination plaintiff need not plead a prima facie case of

discrimination.” Id.

         As in Swierkiewicz, Carter’s pleading “detail[s] the events leading to [her]

termination, provide[s] relevant dates” (id. at 514) and includes an allegation that a

white employee “engaged in conduct of comparable seriousness, but they have not

been terminated” (DE 24 at ¶25). These allegations, along with the ultimate assertion

that Carter was terminated due to her race, are sufficient to survive a motion to dismiss


                                               6
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 7 of 8


her claim under §1981. “Given the straightforward nature of the claim,” applicable

pleading standards require “nothing more” than allegations of who discriminated

against Carter, the type of discrimination claimed, and when. McCauley v. City of

Chicago, 671 F.3d 611, 617 (7th Cir. 2011).

       Parkside’s final argument for dismissal is just as fruitless. It relates to whether

Parkside was timely served with the Third Amended Complaint. Judge Kolar granted

leave to file the Third Amended Complaint on February 6, 2020. [DE 23.] The 90 days

for service provided in Fed.R.Civ.P. 4(m) expired on May 6, 2020. Parkside says it was

served on May 26, 2020. [DE 39 at 6.] As Carter points out, Rule 4(m) contemplates

only dismissal without prejudice for a failure of timely service, not dismissal with

prejudice as Parkside requests. [DE 39 at 6.] Furthermore, I agree with Carter that

dismissal without prejudice would be a waste of resources serving no reasonable

purpose, when Parkside has been served, only 20 days late, and in view of the

difficulties Carter’s counsel was experiencing due to pregnancy complications

(requiring hospitalization followed by bed-rest) and the COVID-19 pandemic (resulting

in the furlough of her assistant). [DE 48 at 8.] Finding that Carter has shown good

cause for the failure of timely service, I extend the time for service nunc pro tunc and

declare service of the Third Amended Complaint on Parkside to have been timely.

       ACCORDINGLY:




                                              7
USDC IN/ND case 2:19-cv-00438-PPS-JPK document 53 filed 10/15/20 page 8 of 8


     Defendant Parkside Management Services, LLC’s Motion to Dismiss Plaintiff’s

Third Amended Complaint [DE 39] is DENIED.

     SO ORDERED.

     ENTERED: October 15, 2020.              /s/ Philip P. Simon
                                           UNITED STATES DISTRICT JUDGE




                                       8
